DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 are pending.
Claim(s) 1-20 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 03/04/2021.
Claims 1 and 10 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt et al. (US20150192475A1) [hereinafter Eisenstadt], and further in view of Pope et al. (US20050248455A1) [hereinafter White] and White et al. (US20170220985A1) [hereinafter White].
Claim 1 (amended):
	Regarding claim 1, Eisenstadt discloses, “An apparatus for cold chain monitoring of perishable goods, comprising:” [See the apparatus with monitoring system 100 for cold chain monitoring of perishable product (e.g.; temperature is monitored to keep it below a threshold to keep the perishable product colder): “Referring to FIG. 1, a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)… “when a temperature value is received that is above” “a threshold (which may be set by the FDA regulations),” “The history log can be used to determine whether the temperature of a particular box has been above” “a particular threshold for a period of time that is outside an acceptable window for safe storage/transport” (¶86)];
	“an environmental sensor to monitor an environmental parameter within an environmentally controlled container;” [See at least one sensor monitoring environmental conditions within the container 110 as shown in figure 1: “The primary transceiver device 130 communicates with the sensor nodes 132 of the container to obtain sensor data from the one or more sensors forming each sensor node 134. Sensors that may be included individually or together at the sensor nodes 132 include a temperature sensor, humidity sensor, light sensor, wetness sensor, accelerometer, radiation detector, pressure sensor, microphone sensor, or location detector (e.g., a global positioning system (GPS)). In some cases, a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)];
	“an event detector configured to detect an environmental altering event and a user induced event;” [Eisenstadt teaches that an event detector detects a change in environment and detects when user provides an input. See the event detector detects an environmental altering event such that the detector detects the change in environmental condition (e.g.; change in temperature, humidity, light, etc., or any other environmental condition), and the event detector detects user induced event such that it detects when user provides an input: “alarm indications can include alerts for sensor values (e.g., temperature, temperature over time, concentration of gas) indicative that an adverse event could occur.” “An increasing temperature that is still below a dangerous level may cause an alert to occur” (¶50)… “when a temperature value is received that is above or below a threshold (which may be set by the FDA regulations), an alarm can be triggered. The history log can be used to determine whether the temperature of a particular box has been above or below a particular threshold for a period of time that is outside an acceptable window” (¶86)… “The container-sensor model and thresholds can be retrieved in response to user input/selection or information included with the sensor data received by the system.” (¶25)];
	“a controller to receive and log a plurality of readings from the at least one environmental sensor at a selected sampling rate;” [See the local controller (e.g.; processing system) with wireless module 302 and data collector 306 that collects data (e.g.; receives from the sensor) and logs data at a selected sampling rate (e.g.; receiving data at predetermined interval such as 2 seconds to send to a remote controller/server): “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “the wireless module 302 may communicate to a central program and data server 320 or server group in order to provide the container sensor history to a central location.” (¶46)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308” (¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals. For example, the sensor data may be transmitted on the order of every 2 seconds to several minutes to provide information about the temperatures that are observed in the container.” (¶36)… “One or more transmitters can be provided to transmit the sensor data from the container to a central database for real-time tracking and logging of the temperature (and optionally other sensor) information.” (¶10)], but doesn’t explicitly disclose, “wherein the sampling rate adjusts 
	However, regarding claim 1, Pope discloses, “wherein the sampling rate adjusts depending on at least the perishable goods and the user induced event.” [Examiner notes that the claim requires the sampling rate adjusts depending on only one of 1. the perishable goods and 2. the user induced event. Pope discloses, the sampling rate is adjusted depending on the perishable goods. See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)];

Examiner’s note:
	“wherein the user induced event includes a door of the environmentally controlled container being opened by a user” [Examiner notes that Pope discloses, the sampling rate is adjusted depending on the perishable goods as required by the claim. Since claim requires adjusting sampling rate based on only one of 1. the perishable goods or 2. the user induced event, and Pope teaches adjusting sampling rate based on 1. the perishable goods, the teaching of Pope in combination with the teachings of Eisenstadt meets the requirements for the claim limitations, and thus the limitation “wherein the user induced event includes a door of the environmentally controlled container being opened by a user” that is related to the #2. adjusting sampling rate based on “user induced event,” is not required. Since Pope teaches adjusting the sampling rate based on 1. the perishable goods, all the limitations of claim are satisfied by the teachings of Eisenstadt in view of Pope]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting sensor sampling rate depending on the perishable food taught by Pope with the system taught by Eisenstadt as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to provide efficient power management during periodic monitoring [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)].
Claim 2:
	Regarding claim 2, Eisenstadt and Pope disclose(s) all the elements of claim 1, 
	Regarding claim 2, Eisenstadt further disclose(s), “a power source providing electrical power to the environmental sensor.” [See the sensors are powered by a power source: “FIG. 6 illustrates an example container configuration with an energy harvesting module and transducer. The sensors and transceiver(s) used on a container may be powered by” “battery powered devices.” (¶64)].

Claim 3:
	Regarding claim 3, Eisenstadt and Pope disclose(s) all the elements of claim 1, but Eisenstadt doesn’t explicitly disclose, “the sampling rate to adjust is adjusted by one of the controller and the environmental sensor.”
	However, Pope discloses, “the sampling rate to adjust is adjusted by one of the controller and the environmental sensor.” [Examiner notes that the claim requires that the sampling rate is adjusted by only one of 1. the controller and 2. the environmental sensor. See the sensor adjusts the sampling rate: “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)].
For the same reasons as described above in claim 1, the above described teachings of Pope is combined with the system taught by Eisenstadt and Pope as discussed above in claim 1.
Claim 4:
	Regarding claim 4, Eisenstadt and Pope disclose(s) all the elements of claim 1, 
	Regarding claim 4, Eisenstadt further discloses, “a communication module in operative communication with the controller and wireless operative communication with a remote controller, wherein the communication module is configured to transmit a data signal associated with the plurality of readings to the remote controller.” [See the wireless communication module 302, where the module 302 is in communication with the processing system 306 and a remote controller 100 such that the wireless communication module 302 sends the collected sensor data to the remote controller 100: “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308.” “the container processing system can collect the immediate sensor readings and transmit such readings to the monitoring system 100. In some cases, the container processing system can collect a history of readings over time and transmit such history data to the monitoring system 100.”(¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals.” (¶36)].

Claim 5:
	Regarding claim 5, Eisenstadt and Pope disclose(s) all the elements of claims 1 and 4.
Regarding claim 5, Eisenstadt further discloses, “the communication module is configured to receive a remote command from the remote controller and transmit the remote command to the controller.” [See the transceiver 130 of the processing system receives remote command (e.g.; request to collect sensor data) from the remote controller 100 and transmits the command to the processing system to collect sensor data: “The primary transceiver device 130 can record the history of sensor measurements for the temperature sensors or any other sensors that are connected. The transceiver device can report the stored sensor data when requested (in response to a request from a monitoring system 100 or according to a predetermined schedule programmed into the transceiver circuit).” (¶38)… “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)].	

Claim 7:
	Regarding claim 7, Eisenstadt and Pope disclose(s) all the elements of claim 1, 
	Regarding claim 7, Eisenstadt further discloses, “the apparatus is associated with a transportation operation.” [See the apparatus as described above in claim 1 is associated with a transport operation: “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” (¶8)… “A monitoring system can include a plurality of temperature sensors for attachment to a container used in the transportation of a product.” (¶9)].

Claim 8:
	Regarding claim 8, Eisenstadt and Pope disclose(s) all the elements of claims 1 and 4.
	Regarding claim 8, Eisenstadt further discloses, “the communication module is a cellular interface to communicate with a cellular network.” [See the communication module is a cellular interface (i.e.; cellular interface communicates over cellular network): “The container 110 holding perishable and/or temperature sensitive product can include a primary transceiver device 130 that communicates with the monitoring system 100 via the communication interface 126. The transmission from transceiver device 130 may be carried out over communication channels including, but not limited to,” “cellular channels” (¶34)… “The network 220 described and/or shown as part of the environment illustrated in FIGS. 2A and 2B” “can be any suitable communications network including, but not limited to, a cellular (e.g., wireless phone) network,” (¶41)].

Claim 9:
	Regarding claim 9, Eisenstadt and Pope disclose(s) all the elements of claim 1, 
	Regarding claim 9, Eisenstadt further discloses, “the perishable goods include at least one of food and pharmaceuticals.” [Examiner notes that the clam requires only one of food and pharmaceuticals, and Eisenstadt discloses pharmaceuticals (e.g.; perishable blood). See the perishable good includes pharmaceutical product (e.g.; medical related product): “Blood products are an example of medical related products that require particular handling during transportation and storage.” (¶3)… “a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “Chemical and radiation sensors in the wireless sensors could be used to model individual blood bag exposure to toxins, corrosives or radiation during storage and transportation.” (¶102)].

Claim 10 (amended):
	Regarding claim 10, Eisenstadt discloses, “A method for cold chain monitoring of perishable goods, comprising:” [See the method for cold chain monitoring of perishable product (e.g.; temperature is monitored to keep it below a threshold to keep the perishable product colder): “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” “under storage conditions.” (¶8)… “the computer system performs the methods and processes” (¶88)];
	“monitoring, using an  environmental sensor, an environmental parameter within an environmentally controlled container;” [See at least one sensor monitoring environmental conditions within the container 110 as shown in figure 1: “The primary transceiver device 130 communicates with the sensor nodes 132 of the container to obtain sensor data from the one or more sensors forming each sensor node 134. Sensors that may be included individually or together at the sensor nodes 132 include a temperature sensor, humidity sensor, light sensor, wetness sensor, accelerometer, radiation detector, pressure sensor, microphone sensor, or location detector (e.g., a global positioning system (GPS)). In some cases, a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “a monitoring system 100 for a container 110 holding perishable and/or temperature sensitive product” (¶29)];
	“receiving and logging, using a controller, a plurality of readings from the environmental sensor at a selected sampling rate;” [See the local controller (e.g.; processing system) with wireless module 302 and data collector 306 that collects data (e.g.; receives from the sensor) and logs data at a selected sampling rate (e.g.; receiving data at predetermined interval such as 2 seconds to send to a remote controller/server): “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “the wireless module 302 may communicate to a central program and data server 320 or server group in order to provide the container sensor history to a central location.” (¶46)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308” (¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals. For example, the sensor data may be transmitted on the order of every 2 seconds to several minutes to provide information about the temperatures that are observed in the container.” (¶36)… “One or more transmitters can be provided to transmit the sensor data from the container to a central database for real-time tracking and logging of the temperature (and optionally other sensor) information.” (¶10)];
	“monitoring, using an event detector, for an environmental altering event and a user induced event;” [Eisenstadt teaches that an event detector detects a change in environment and detects when user provides an input. See the event detector detects an environmental altering event such that the detector detects the change in environmental condition (e.g.; change in temperature, humidity, light, etc., or any other environmental condition), and the event detector detects user induced event such that it detects when user provides an input: “alarm indications can include alerts for sensor values (e.g., temperature, temperature over time, concentration of gas) indicative that an adverse event could occur.” “An increasing temperature that is still below a dangerous level may cause an alert to occur” (¶50)… “when a temperature value is received that is above or below a threshold (which may be set by the FDA regulations), an alarm can be triggered. The history log can be used to determine whether the temperature of a particular box has been above or below a particular threshold for a period of time that is outside an acceptable window” (¶86)… “The container-sensor model and thresholds can be retrieved in response to user input/selection or information included with the sensor data received by the system.” (¶25)], but doesn’t explicitly disclose, “adjusting the sampling rate depending on at least the perishable goods and the user induced event” “wherein 
	However, regarding claim 10, Pope discloses, “adjusting the sampling rate depending on at least the perishable goods and the user induced event” [Examiner notes that the claim requires adjusting the sampling depending on only one of 1. the perishable goods or 2. the user induced event. Pope discloses, the sampling rate is adjusted depending on the perishable goods. See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)].
Examiner’s note:
	“wherein the user induced event includes a door of the environmentally controlled container being opened by a user.” [Examiner notes that Pope discloses, the sampling rate is adjusted depending on the perishable goods as required by the claim. Since claim requires adjusting sampling rate based on only one of 1. the perishable goods or 2. the user induced event, and Pope teaches adjusting sampling rate based on 1. the perishable goods, the teaching of Pope in combination with the teachings of Eisenstadt meets the requirements for the claim limitations, and thus the limitation “wherein the user induced event includes a door of the environmentally controlled container being opened by a user” that is related to the #2. adjusting sampling rate based on “user induced event,” is not required. Since Pope teaches adjusting the sampling rate based on 1. the perishable goods, all the limitations of claim are satisfied by the teachings of Eisenstadt in view of Pope]
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting sensor sampling rate depending on the perishable food taught by Pope with the method taught by Eisenstadt as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to provide efficient power management during periodic monitoring [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)].



Claim 11:
	Regarding claim 11, Eisenstadt and Pope disclose all the elements of claim 10, 
	Regarding claim 11, Eisenstadt further disclose(s), “electrically powering, using a dedicated power source, the environmental sensor.” [See the sensors are powered by a dedicated power source such as a battery:  “FIG. 6 illustrates an example container configuration with an energy harvesting module and transducer. The sensors and transceiver(s) used on a container may be powered by” “battery powered devices.” (¶64)].

Claim 12:
	Regarding claim 12, Eisenstadt and Pope disclose all the elements of claim 10, but doesn’t explicitly disclose, “commanding the adjustment of the sampling rate via at least one of the controller and the environmental sensor.”
	However, Pope discloses, “commanding the adjustment of the sampling rate via at least one of the controller and the environmental sensor.” [Examiner notes that the claim requires that the sampling rate is adjusted by only one of 1. the controller and 2. the environmental sensor. See the sensor adjusts the sampling rate: “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)].


Claim 13:
	Regarding claim 13, Eisenstadt and Pope disclose all the elements of claim 10, 
	Regarding claim 13, Eisenstadt further discloses, “wirelessly transmitting, using a communication module in operative communication with the controller, a data signal associated with the plurality of readings to a remote controller.” [See the wireless communication module 302, where the module 302 is in communication with the processing system 306 and a remote controller 100 such that the wireless communication module 302 sends the collected sensor data to the remote controller 100: “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)… “The sensor data collected from wireless module 302 can be provided to the mobile processor and data collector 306 and put in data storage 308.” “the container processing system can collect the immediate sensor readings and transmit such readings to the monitoring system 100. In some cases, the container processing system can collect a history of readings over time and transmit such history data to the monitoring system 100.”(¶43)… “sensor data from the sensor nodes” “provided” “to a monitoring system at predetermined intervals.” (¶36)].

Claim 14:
	Regarding claim 14, Eisenstadt and Pope disclose(s) all the elements of claims 10 and 13.
	Regarding claim 14, Eisenstadt further discloses, “receiving, using the communication module, a remote command from the remote controller; and transmitting the remote command to the controller.” [See the transceiver 130 of the processing system receives remote command (e.g.; request to collect sensor data) from the remote controller 100 and transmits the command to the processing system to collect sensor data: “The primary transceiver device 130 can record the history of sensor measurements for the temperature sensors or any other sensors that are connected. The transceiver device can report the stored sensor data when requested (in response to a request from a monitoring system 100 or according to a predetermined schedule programmed into the transceiver circuit).” (¶38)… “the primary transceiver device 130 of a container may include a container processing system that includes a wireless module 302 that communicates through an antenna 304.” (¶42)].

Claim 16:
	Regarding claim 16, Eisenstadt and Pope disclose all the elements of claim 10, 
	Regarding claim 16, Eisenstadt further discloses, “transporting the perishable goods.” [See the perishable good is transported: “Systems and techniques for wireless monitoring of perishable and temperature-sensitive products are described. Implementations may enable the observation, recording, and reporting of the temperature of containers and the contents within during transportation,” (¶8)… “A monitoring system can include a plurality of temperature sensors for attachment to a container used in the transportation of a product.” (¶9)].

Claim 17:
	Regarding claim 17, Eisenstadt and Pope disclose(s) all the elements of claims 10 and 13.
	Regarding claim 17, Eisenstadt further discloses, “the communication module is a cellular interface to communicate with a cellular network.” [See the communication module is a cellular interface (i.e.; cellular interface communicates over cellular network): “The container 110 holding perishable and/or temperature sensitive product can include a primary transceiver device 130 that communicates with the monitoring system 100 via the communication interface 126. The transmission from transceiver device 130 may be carried out over communication channels including, but not limited to,” “cellular channels” (¶34)… “The network 220 described and/or shown as part of the environment illustrated in FIGS. 2A and 2B” “can be any suitable communications network including, but not limited to, a cellular (e.g., wireless phone) network,” (¶41)].

Claim 18:
	Regarding claim 18, Eisenstadt and Pope disclose all the elements of claim 10. 
	Regarding claim 18, Eisenstadt further discloses, “the perishable goods include at least one of food and pharmaceuticals.” [Examiner notes that the clam requires only one of food and pharmaceuticals, and Eisenstadt discloses pharmaceuticals (e.g.; perishable blood). See the perishable good includes pharmaceutical product (e.g.; medical related product): “Blood products are an example of medical related products that require particular handling during transportation and storage.” (¶3)… “a specialized chemical sensor can be included for detecting chemicals (e.g., organic chemicals or decomposition-related chemistries).” (¶35)… “Chemical and radiation sensors in the wireless sensors could be used to model individual blood bag exposure to toxins, corrosives or radiation during storage and transportation.” (¶102)].

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt and Pope, and further in view of Kuntagod et al. (US20130282149A1) [hereinafter Kuntagod].
Claim 6:
	Regarding claim 6, Eisenstadt and Pope disclose all the elements of claims 1 and 4-5, but Eisenstadt doesn’t explicitly disclose, “the remote controller commands the sampling rate to adjust.”
	However, Kuntagod discloses, “the remote controller commands the sampling rate to adjust.” [See the remote controller in the mobile device 301 wirelessly sends commands to adjust the sampling rate of the sensors: “In step 260, control of the sensors may be executed based on the complex context. The sensor proxy 120 may trigger” “sampling frequency based on action rules provided to the sensor proxy 120.” (¶60)…“Sensors 110 that are included in the sensor selection may be controlled by the sensor proxy 120 to set a sampling and output frequency in accordance with the sensor sampling frequency data provided by the context manager 130.” (¶51)… “In the system 300, the sensor proxy 320 and context manager 330 are part of a mobile device 301. The mobile device 301 may include, for example, a cell phone, personal digital assistant (PDA), tablet, laptop, or other portable computing device.” (¶61)… “The sensors 110” “separate from a mobile device and may communicate with the mobile device through” “wireless communication means.” (¶40)].
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate based on the command from the controller taught by Kuntagod with the system taught by Eisenstadt and Pope as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to minimize energy consumption [Kuntagod: “The context manager 130 may base the selection of sensor 110 and sensor sampling frequencies based on the rules 131 and to minimize battery usage” (¶50)].

Claim 15:
	Regarding claim 15, Eisenstadt and Pope disclose(s) all the elements of claims 10 and 13-14, but Eisenstadt doesn’t explicitly disclose, “commanding the adjustment of the sampling rate via the remote controller.”
	However, Kuntagod discloses, “commanding the adjustment of the sampling rate via the remote controller.” [See the remote controller in the mobile device 301 wirelessly “In step 260, control of the sensors may be executed based on the complex context. The sensor proxy 120 may trigger” “sampling frequency based on action rules provided to the sensor proxy 120.” (¶60)…“Sensors 110 that are included in the sensor selection may be controlled by the sensor proxy 120 to set a sampling and output frequency in accordance with the sensor sampling frequency data provided by the context manager 130.” (¶51)… “In the system 300, the sensor proxy 320 and context manager 330 are part of a mobile device 301. The mobile device 301 may include, for example, a cell phone, personal digital assistant (PDA), tablet, laptop, or other portable computing device.” (¶61)… “The sensors 110” “separate from a mobile device and may communicate with the mobile device through” “wireless communication means.” (¶40)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate based on the command from the controller taught by Kuntagod with the method taught by Eisenstadt and Pope as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to minimize energy consumption [Kuntagod: “The context manager 130 may base the selection of sensor 110 and sensor sampling frequencies based on the rules 131 and to minimize battery usage” (¶50)].

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenstadt and Pope, and further in view of Kuntagod and White et al. (US20170220985A1) [hereinafter White].
Claim 19:
	Regarding claim 19, Eisenstadt and Pope disclose all the elements of claim 1, but Eisenstadt doesn’t explicitly disclose, “the sampling rate adjusts depending on the perishable goods, the environmental altering event, and the user induced event.”
	However, Pope discloses, “the sampling rate adjusts depending on the perishable goods,” [See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)], but doesn’t explicitly disclose, “the sampling rate adjusts depending on” “the environmental altering event, and the user induced event.”
However, White discloses, “the sampling rate adjusts depending on” “the user induced event.” [See the sampling rate (e.g.; data transmission rate) is adjusted depending on user induced event (e.g.; configured by the user based on user input): “Monitoring data captured by a Sensor Tag is interpreted and formatted (constructed) into a message called a Data Packet.” “To ensure power consumption is kept to a minimum when transmitting, real-time data packets are kept to just a few bytes in size and short ‘burst’ transmission techniques taking just a few milliseconds are deployed. Data Packet construction and transmission rates are both user-configurable and self-configurable.” (¶33)… “the data capture and transmission rates are” “may be changed by the User to meet the specific needs of the application” (¶112)… “Flash memory is used to store data which could include up to 30,000 data points or other cold chain information relevant to the product being monitored” (¶73)], but doesn’t explicitly disclose, “the sampling rate adjusts depending on” “the environmental altering event,”
	However, Kuntagod discloses, “the sampling rate adjusts depending on” “the environmental altering event,” [See the sampling rate is adjusted based on change in environmental condition (e.g.; change in context value such as change in environmental condition such as change in temperature): “The method may include receiving raw data from the sensor, classifying the raw data into a context value, interpreting the context value into a higher-level context,” (¶10)….“the higher-level context may be based on data from physical sensors.” “The sensor proxy 120 may generate a context value of “cold” from the temperature sensor, “outside the house” from the GPS, and “dark” from the light sensor. Based on these context values, the context manager 130 may generate a higher-level context “evening.”” (¶44)…“If the higher-level context has changed since the previous higher-level context was generated, operation of the method may proceed to step 240.” (¶57)… “In step 250, a complex context may be derived from the higher-level context and the predicted context.” (¶59)…“In step 260, control of the sensors may be executed based on the complex context. The sensor proxy 120 may trigger” “sampling frequency based on action rules provided to the sensor proxy 120.” (¶60)…“Sensors 110 that are included in the sensor selection may be controlled by the sensor proxy 120 to set a sampling and output frequency in accordance with the sensor sampling frequency data provided by the context manager 130.” (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate depending on the perishable food taught by Pope and the capability of adjusting the sampling rate of the sensor based on user induced event in order to reduce the power consumption of the sensing system taught by White and combined the capability of adjusting the sampling rate depending on the environmental altering event taught by Kuntagod with the system taught by Eisenstadt and Pope as discussed above. A person of ordinary skilled in the collecting sensor data field would have been motivated to make such combination in order to provide efficient power management during periodic monitoring [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)], and in [Kuntagod: “The context manager 130 may base the selection of sensor 110 and sensor sampling frequencies based on the rules 131 and to minimize battery usage” (¶50)], and in order to increase the operation life of the battery of sensing system by keeping the transmission rate within a reasonable rate and by reducing the rate of unnecessary transmission of sensed data [White: “Efficient Data Packet assembly and transmission is critical to battery longevity.” “To ensure power consumption is kept to a minimum when transmitting, real-time data packets are kept to just a few bytes in size and short ‘burst’ transmission techniques taking just a few milliseconds are deployed.” (¶33)].

Claim 20:
	Regarding claim 20, Eisenstadt and Pope disclose all the elements of claim 10, but Eisenstadt doesn’t explicitly disclose, “the sampling rate adjusts depending on the perishable goods, the environmental altering event, and the user induced event.”
	However, Pope discloses, “the sampling rate adjusts depending on the perishable goods,” [See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life): “the chip sensor samples temperature at user-set intervals 24/7 until the end of the product's shelf life. Preferably for food, this sample interval is set at 12 minutes for most items. But other sample rates are possible and configurable depending on product life and desired precision.” (¶63)… “continuous temperature-dependent spoilage rate curves may be used that preferably non-linear. The sensor is preferably configured to periodically measure one or more average or estimated temperatures over a time period since a previous measurement. From these one or more temperatures, a spoilage is determined, e.g., from a table of data based on the plot shown in FIG. 1. The spoilage rate is applied to the time over which it was determined to apply, and in conjunction with previous measurements, a determination is made as to whether the product remains fresh.” (¶33)], but doesn’t explicitly disclose, “the sampling rate adjusts depending on” “the environmental altering event, and the user induced event.”
	However, White discloses, “the sampling rate adjusts depending on” “the user induced event.” [See the sampling rate (e.g.; data transmission rate) is adjusted depending on user induced event (e.g.; configured by the user based on user input): “Monitoring data captured by a Sensor Tag is interpreted and formatted (constructed) into a message called a Data Packet.” “To ensure power consumption is kept to a minimum when transmitting, real-time data packets are kept to just a few bytes in size and short ‘burst’ transmission techniques taking just a few milliseconds are deployed. Data Packet construction and transmission rates are both user-configurable and self-configurable.” (¶33)… “the data capture and transmission rates are” “may be changed by the User to meet the specific needs of the application” (¶112)… “Flash memory is used to store data which could include up to 30,000 data points or other cold chain information relevant to the product being monitored” (¶73)], but doesn’t explicitly disclose, “the sampling rate adjusts depending on” “the environmental altering event,”
However, Kuntagod discloses, “the sampling rate adjusts depending on” “the environmental altering event,” [See the sampling rate is adjusted based on change in environmental condition (e.g.; change in context value such as change in environmental condition such as change in temperature): “The method may include receiving raw data from the sensor, classifying the raw data into a context value, interpreting the context value into a higher-level context,” (¶10)….“the higher-level context may be based on data from physical sensors.” “The sensor proxy 120 may generate a context value of “cold” from the temperature sensor, “outside the house” from the GPS, and “dark” from the light sensor. Based on these context values, the context manager 130 may generate a higher-level context “evening.”” (¶44)…“If the higher-level context has changed since the previous higher-level context was generated, operation of the method may proceed to step 240.” (¶57)… “In step 250, a complex context may be derived from the higher-level context and the predicted context.” (¶59)…“In step 260, control of the sensors may be executed based on the complex context. The sensor proxy 120 may trigger” “sampling frequency based on action rules provided to the sensor proxy 120.” (¶60)…“Sensors 110 that are included in the sensor selection may be controlled by the sensor proxy 120 to set a sampling and output frequency in accordance with the sensor sampling frequency data provided by the context manager 130.” (¶51)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of adjusting the sampling rate depending on the perishable food taught by Pope and the capability of [Pope: “efficient power management is provided by battery control logic including the periodic monitoring capability of the sensor between sleep periods and the accessibility of the freshness data” (¶56)], and in order to minimize energy consumption [Kuntagod: “The context manager 130 may base the selection of sensor 110 and sensor sampling frequencies based on the rules 131 and to minimize battery usage” (¶50)], and in order to increase the operation life of the battery of sensing system by keeping the transmission rate within a reasonable rate and by reducing the rate of unnecessary transmission of sensed data [White: “Efficient Data Packet assembly and transmission is critical to battery longevity.” “To ensure power consumption is kept to a minimum when transmitting, real-time data packets are kept to just a few bytes in size and short ‘burst’ transmission techniques taking just a few milliseconds are deployed.” (¶33)].
Response to Arguments
Applicant's arguments submitted with the RCE filled on 03/04/2021 have been fully considered but they are not persuasive.
Applicant responds
Claims 1-20 
	Claims 1 and 10 have been amended to include the limitation of "wherein the user induced event includes a door of the environmentally controlled container being opened by a user"(emphasis added to underlined portion), which Applicant respectfully submits is clearly not shown, disclosed or taught by the references cited by the examiner.
	Accordingly, Applicant respectfully submits that claims 1 and 10 are allowable over the references cited by the examiner, as the same fails to teach or disclose, alone or in combination, the limitation of "wherein the user induced event includes a door of the environmentally controlled container being opened by a user".
	Claims 2-9 and 11-20 depend either directly or indirectly from claims 1 and 10, accordingly, claims 2-9 and 11-20 are also believed to be in a condition for allowance for at least the same reasons as claims 1 and 10 in addition to including additional limitations.
(Page: 6-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
Examiner notes that Pope discloses, the sampling rate is adjusted depending on the perishable goods as required by the claim. Since claim requires adjusting sampling rate based on only one of 1. the perishable goods or 2. the user induced event, and Pope teaches adjusting sampling rate based on 1. the perishable goods, the teaching of Pope in combination with the teachings of Eisenstadt meets the requirements for the claim limitations, and thus the limitation “wherein the user induced event includes a door of the environmentally controlled container being opened by a user” that is related to the #2. adjusting sampling rate based on “user induced event,” is not required.
Pope discloses, the sampling rate is adjusted depending on the perishable goods. See the sampling rate is adjusted depending on the perishable goods (e.g.; sampling rate of the sensor is adjusted based on food shelf life; food is perishable and has limited shelf life). Since Pope teaches adjusting the sampling rate based on 1. the 
Applicant’s arguments with respect to claims 1-20 have been considered, but for the above described reasons, they are not persuasive; therefore, claims 1-20 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116